Exhibit 23.1 Consent of Independent Auditors We hereby consent to the incorporation by reference in Registration Statements (No.s 333-178063, 333-177021,333-190535 and 333-190689) on Form S-3 and Registration Statements (No.s 333-167795, 333-146486,333-175310 and 333-182195) on Form S-8 of MeetMe, Inc. of our report dated June 29, 2016, relating to the consolidated financial statements of Skout, Inc. and Subsidiary as of December 31, 2015 and 2014 and for the years then ended, included in MeetMe, Inc.’s Current Report on Form 8-K/A dated December 14, 2016. /s/ Baker Tilly Virchow Krause, LLP Baker Tilly Virchow Krause, LLP Philadelphia, Pennsylvania December 14, 2016
